MEMORANDUM OPINION
McMILLIAN, Judge.
The defendant was found guilty of driving while intoxicated, second offense, by a jury and sentenced in accordance with the verdict to thirty days imprisonment, in the Circuit Court of Warren County, George P. Adams, Judge.
The only issue raised on appeal is the court’s failure to define “intoxicated condition” in the instructions to the jury, and also the failure of the statute, § 564.440, V.A.M.S., to define it. The lack of definition is not error, since any juror would readily understand what was meant by a charge of operating a motor vehicle while in an intoxicated condition; to attempt to define it would tend to confuse rather than clarify the issues. State v. Johnson, 55 S.W.2d 967, 968 (Mo.1932); State v. Weston, 202 S.W.2d 50, 53 (Mo.1947). Moreover, an extended opinion would be of no precedential value.
Accordingly, finding no error of law, we affirm, pursuant to Rule 84.16(b), V.A.M. R.
CLEMENS, P. J. and GUNN, J., concur.